           Case 3:21-cv-00286-MMD-WGC Document 2 Filed 08/11/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 MICHAEL V. LUJAN,                                        Case No.: 3:21-cv-00286-MMD-WGC

 4            Plaintiff                                                      Order

 5 v.

 6 BLACKSTONE CAREER INSTITUTE,
   ELAINE SMITH,
 7
        Defendants
 8

 9
            Plaintiff is an inmate within the Nevada Department of Corrections (NDOC), housed at
10
     Northern Nevada Correctional Center (NNCC). (ECF No. 1.) He filed a document which appears
11
     to state it is both a civil rights complaint under 42 U.S.C. § 1983 and an application to proceed in
12
     forma pauperis.
13
            The Local Rules of Practice for the District of Nevada provide: “Any person who is
14
     unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma
15
     pauperis (IFP). The application must be made on the form provided by the court and must
16
     include a financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.
17
     When a prisoner seeks to proceed without prepaying the filing fee, in addition to filing the
18
     affidavit, the prisoner is required to submit a certified copy of the trust fund account statement
19
     (or institutional equivalent) for the six-month period immediately preceding the filing of the
20
     complaint. The statement must be obtained from the appropriate official at the prison or
21
     detention facility where the prisoner is or was confined. 28 U.S.C. § 1915(a)(2).
22
            When a prisoner brings a civil action IFP, the prisoner is still required to pay the full
23
     amount of the filing fee. The court is required to assess, and when funds exist, collect an initial
          Case 3:21-cv-00286-MMD-WGC Document 2 Filed 08/11/21 Page 2 of 3




 1 partial payment of 20 percent of the greater of: (A) the average monthly deposits in the

 2 prisoner’s account or (B) the average monthly balance in the prisoner’s account for the six-

 3 month period immediately preceding the filing of the complaint. Thereafter, whenever the

 4 prisoner’s account exceeds $10, the prisoner must make monthly payments of 20 percent of the

 5 preceding month’s income credited to the prisoners account until the filing fees are paid. The

 6 funds are to be forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1),

 7 (2).

 8         The regular filing fee is $402, consisting of the $350 filing fee and a $52 administrative

 9 fee. If an inmate does not qualify for IFP status, he must pay the full $402 filing fee. If the

10 inmate qualifies for IFP status, the $52 administrative fee is waived, and the inmate will only pay

11 the $350 filing fee over time.

12         Here, Plaintiff included the required financial certificate, but did not complete the IFP

13 application on the court’s required form.

14         The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

15 for an inmate. Plaintiff has 30 days from the date of this Order to either file his completed IFP

16 application or pay the full $402 filing fee. The court will construe ECF No. 1 as his complaint.

17         Once Plaintiff has filed his completed IFP application and financial certificate or paid the

18 filing fee, the court will screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and/or

19 28 U.S.C. § 1915A. Both require dismissal of a complaint, or any portion thereof, that is

20 frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

21 relief against a defendant who is immune from such relief.

22

23



                                                     2
          Case 3:21-cv-00286-MMD-WGC Document 2 Filed 08/11/21 Page 3 of 3




 1         If the complaint is dismissed on screening, there will be no refund of the filing fee, and

 2 an inmate proceeding IFP is still required to pay the $350 filing fee over time.

 3         If Plaintiff fails to timely file a completed IFP application and financial certificate or pay

 4 the filing fee, this action will be dismissed.

 5 IT IS SO ORDERED.

 6 Dated: August 11, 2021

 7                                                            _________________________________
                                                              William G. Cobb
 8                                                            United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                     3
